Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply dated 10/26/2021 has been received.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Clams 8-9 remain rejected and claims 21-22 and 25-27 are rejected under 35 U.S.C. 101 because the clamed invention is directed to a natural product without significantly more. 
	The rejection is maintained for reasons of record set forth at pages 2-6 of the office action dated 04/28/2021. Applicant has added compounds to the composition of claim 8 and argues that these amendments overcome the rejection. This argument is not persuasive as the claim does not require any compounds in the composition that do not naturally occur with naturally occurring floor plate cells. The claim does recite that the cells are in vitro differentiated. However, there is nothing of record to indicate that the in vitro differentiated floor plate cells differ from those that occur in nature in any significant manner that would make them distinguishable from those in nature. Claims 21-22 are included in this rejection as floor plate cells occur in nature with notochord cells, which naturally secrete noggin. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter

	Claims 8.9 and 21-27 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. 
	Claim 8 is drawn to a composition comprising a cell population and at least one compound selected from the group consisting of inhibitors of Small Mothers Against Decapentaplegic (SMAD) protein signaling, activators of Sonic Hedgehog (SHH) signaling, and combination thereof, wherein the cell population comprises comprising in vitro differentiated cells, wherein at least about 10% of the differentiated cells express at least one marker selected from the group consisting of SHH, FOXA2, Netrin-1, and F-Spondin. Claim 8 is interpreted as encompassing a composition comprising only on inhibitor or SHH activator and cells that express only a single of the recited markers.
The specification provides no implicit or explicit support for the context of the breadth of a composition comprising a single SMAD inhibitor or a SHH activator and cells expressing only one of the recited markers.  A search of the specification revealed no occurrence of the phrase “at least one compound” or “at least one marker”. The specification has only provided support for dual SMAD inhibition, comprising inhibition of BMP signaling and TGFb/Activin Nodal i, TGFb/Activin-Nodali and a SHH activator is taught to lead to floor plate and therefore the specification does not describe such a combination as a product.  With regard to the claimed markers, the combination of four markers are a signature of floor plate. The dual SMAD inhibitors in combination with SHH is not described with any cell type other than floor plate. The recited markers, singly, can indicate a variety of different cells types. For example FoxA2 is expressed in hepatocytes. The specification does not describe hepatocytes. Thus, the skilled artisan cannot envision the genera of compound combinations and cells expressing various marker combinations recited by the claims as the specification fails to describe the effects of various combinations of the recited factors (or lack of a combination) on cells such that they can envision a marker combination (or lack of combination) that would result.
Applicants are reminded that it is their burden to show where the specification supports any amendments to the claims.  See 37 CFR 1.121 (b)(2)(iii), the MPEP 714.02, 3rd paragraph, last sentence and also the MPEP 2163.07, last sentence.

	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in Applicant should therefore specifically point out the support for any amendments made to the disclosure [or point to case law supporting incorporation of such a limitation as in the instant case]” (emphasis added).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is unclear as to the metes and bounds of the relative term “modified”. As well the metes and bounds of “at least 95% identical to” are unclear.	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 120 as follows:
Support is not found in US 61/207763 for the claimed invention regarding cells expressing netrin-1, f-spondin and/or foxa2. Priority is granted to US 61/2967796 with an effective filing date of 01/20/2010.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 8 and 9 remain rejected and newly added calms 25-27 are rejected under pre-AIA  35 U.S.C. 102bas being anticipated by Ono (2007, Development, 134, 3213-3225). 
.



Claims 8,9 and 25-27 are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by US 8,969,081 (PGPUB US20100196332, filed 12/09/2009 with priority to 12/10/2008).
Claim 8 is drawn to a composition comprising a cell population and at least one compound selected from the group consisting of inhibitors of Small Mothers Against Decapentaplegic (SMAD) protein signaling, activators of Sonic Hedgehog (SHH) signaling, and combination thereof, wherein the cell population comprises comprising in vitro differentiated cells, wherein at least about 10% of the differentiated cells express at least one marker selected from the group consisting of SHH, FOXA2, Netrin-1, and F-Spondin.
	Paragraphs 28 and 148 of ‘332 teach a composition comprising HhAg1 (activator of SHH signaling) and cells where most cells express Foxa2. 
	Paragraphs 149 and 9187 teach that cells in the population that expressed FoxA2 (and lack Brachyury) are floor plate cells (claim 9). 
The floor plate cells also express SHH (para 187). Thus, the in vitro differentiated floor plate themselves meet the limitations of claims 8,9 and 25-27. Given that the term “modified” in claim 26 is a relative term, the human SHH expressed by the cells is considered to meet the .

Claims 8,9,21-22 and 25-27 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Sumi (2008, Development, 135:2969-2979).
Sumi, at Figure 3A, teaches Noggin and FoxA2 expressing cells. Noggin is a BMP inhibitor (claims 21-22). Page 2972, last para, teaches that noggin induced expression of SHH (claim 27) and FoxA2, meeting the limitation of claim 25. Given that the term “modified” in claim 26 is a relative term, the human SHH expressed by the cells is considered to meet the limitations of claim 26 because SHH is “about 95% identical” to a mouse SHH N-terminal fragment. 


 
Double Patenting
Claims 8-9 remain rejected and newly added claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 and 72-78 of U.S. Patent No. 10,260,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the patented claim results in the instant claimed cells.
Applicant argues that the instant application is now filed as a Divisional of US 10,260,041, prohibiting a double patenting rejection. This argument is not persuasive as there was no restriction requirement set forth in US 10,260,041. It is noted that there is a restriction  requirement in the application that led to US 8,642,334; however, the claimed combination of an inhibitor of SMAD and/or activator of SHH signaling and differentiated cells that express .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632